                            Case 1:18-cv-06931-ENV-PK Document 1-1 Filed 12/05/18 Page 1 of 2 PageID #: 11
                                                         Exhibit A to the Complaint
Location: Brooklyn, NY                                                                                 IP Address: 69.119.155.184
Total Works Infringed: 33                                                                              ISP: Optimum Online
 Work        Hash                                         Site                UTC          Published         CRO App. File   CRO Number
                                                                                                             Date
 1           69BA9C8EC6B3C2D9FB6CD545B85991237BC901C2     Blacked Raw         09/13/2018   09/09/2018        10/16/2018      PA0002127792
                                                                              04:15:11
 2           02468FB5936B82D569B3718F48FF71EEBE6C9E14     Tushy               05/04/2018   07/05/2017        07/06/2017      PA0002041555
                                                                              01:46:46
 3           0430F254E5EEA53B1AB07F2DA6E891E6B73C1D60     Blacked             08/30/2018   08/28/2018        10/16/2018      PA0002127773
                                                                              01:41:00
 4           1018A676073B24EB9A7384E7BF56686079E27B27     Tushy               08/05/2018   07/20/2018        09/05/2018      PA0002134598
                                                                              04:06:26
 5           1702BF88C607938862AD5AD08D3799C7A76C4EC1     Vixen               01/30/2018   11/05/2017        11/30/2017      PA0002098007
                                                                              04:32:16
 6           1C8DF431BA4F95863FE4DE7C7530C9327392C74E     Vixen               01/12/2018   01/09/2018        01/15/2018      PA0002070945
                                                                              03:30:31
 7           258961E123E520633A96CDF11E8E6F60E233C816     Vixen               12/27/2017   07/23/2017        08/10/2017      PA0002046877
                                                                              15:34:47
 8           2BD29F8D69BA9A390B2B1A0C4F97FE6089BD9E44     Tushy               05/01/2018   01/11/2018        01/24/2018      PA0002101766
                                                                              06:10:21
 9           2CB43429526775645D5837FE2C63CFFB1B0D2802     Vixen               05/01/2018   10/31/2017        12/05/2017      PA0002097990
                                                                              01:19:54
 10          35824768BF7B365F1CA830E078527B52C12DC631     Tushy               09/05/2018   08/19/2018        09/05/2018      PA0002134998
                                                                              00:07:42
 11          35FC391D7869DA183CB119D3D676978EC11ADDB9 Blacked Raw             12/15/2017   12/13/2017        01/02/2018      PA0002097434
                                                                              02:46:54
 12          42FB29936F0773461AB894640E5895EE9B843742     Tushy               08/05/2018   07/30/2018        09/01/2018      PA0002119590
                                                                              03:59:46
 13          4AD50A8F8ADCFF8C7D20BC5E06C3639FB3032212     Vixen               08/08/2018   07/28/2018        09/01/2018      PA0002119572
                                                                              01:33:38
 14          5C208E2ABF6083135CA52776A02D87442F215D60     Tushy               05/04/2018   06/15/2017        07/07/2017      PA0002070815
                                                                              01:42:48
 15          654FDEBA4D88249E1F34D0661AB9A548091828CC     Tushy               08/27/2018   08/09/2018        09/05/2018      PA0002135685
                                                                              19:45:44
 16          698177E2B9D81FCDCC41C55002A0CDB5DE9C3670     Vixen               01/12/2018   12/15/2017        01/24/2018      PA0002101764
                                                                              03:43:21
                 Case 1:18-cv-06931-ENV-PK Document 1-1 Filed 12/05/18 Page 2 of 2 PageID #: 12
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     6F3ECC6B6F2049CB91A3321964BC886A73A62994   Tushy         09/13/2018   09/08/2018   10/16/2018      PA0002127788
                                                                04:15:15
18     7187921EA9FCD6A45613346F742B048B53088923   Tushy         10/09/2018   09/18/2018   10/16/2018      PA0002127779
                                                                04:56:50
19     77537958D009D974B9970112342BCA232614C16F   Blacked       01/12/2018   01/10/2018   01/15/2018      PA0002070942
                                                                03:56:28
20     7B57FCC04E365EC8AFA37E1EEDD1AEC885BB92B3   Blacked       01/12/2018   12/06/2017   01/04/2018      PA0002097418
                                                                03:54:19
21     807F407D94E9D91A368B24C5EEA7DBA5FF438450   Vixen         05/01/2018   06/28/2017   07/07/2017      PA0002070828
                                                                01:19:28
22     83B2F9CA22105C972F55D81AEFE628606713A3F4   Blacked Raw   09/05/2018   08/25/2018   10/16/2018      PA0002127783
                                                                00:12:32
23     87894E3FA489B812EA1EDF9CCFE61C6FABBFFFED   Blacked       12/27/2017   12/01/2017   01/04/2018      PA0002097436
                                                                17:54:30
24     9C643ACA38FD9D470613CE49A612A20A07950A43   Vixen         05/01/2018   04/29/2018   06/19/2018      PA0002126677
                                                                01:20:04
25     9FBD8AB62AFA8BDE0194F6289D7423CDFA989E4E   Vixen         08/08/2018   05/24/2018   07/14/2018      PA0002128388
                                                                01:34:57
26     AF96EE573EB75078F49ABE87BB1FE91A3F15C177   Blacked       08/27/2018   06/09/2018   07/14/2018      PA0002130453
                                                                22:03:11
27     B219D12248F1CA666493E6415186170418E22D01   Vixen         01/30/2018   12/05/2017   01/04/2018      PA0002097413
                                                                04:23:56
28     C75D2E32CF8D8B2AC61DA56AA33AEE3C70EE140D   Tushy         08/06/2018   08/04/2018   09/01/2018      PA0002119573
                                                                00:14:23
29     D629C1BE08933BB60DF199F6F24E3812EA2C6C73   Blacked       01/30/2018   10/12/2017   10/19/2017      PA0002058296
                                                                04:26:38
30     DFCCBFB7EED852E6617D609C4731A1744A9862A9   Tushy         09/05/2018   05/16/2018   06/19/2018      PA0002126446
                                                                02:35:56
31     ECEC874C21239A30F35D90C14D825619A4E8486A   Blacked Raw   09/05/2018   08/20/2018   09/05/2018      PA0002135002
                                                                00:03:22
32     EE4D29BA667E69950AA31279F7FA846BF696BF9D   Blacked       08/05/2018   08/03/2018   09/01/2018      PA0002119596
                                                                03:55:15
33     FE14ADE82FF2485EC91596EA5FFA5176B048BE2B   Blacked Raw   08/27/2018   07/21/2018   09/01/2018      PA0002119592
                                                                20:03:45
